Citation Nr: 9917946	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound, right thigh, Muscle Group XIII, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 1998, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The record reflects that in June 1999, the appellant 
submitted a request for a hearing before a Member of the 
Board.  Accordingly, this case is therefore REMANDED for the 
following action:

1. The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claim on 
appeal.

2. The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


